Case 2:20-cv-02190-GEKP Document 25 Filed 02/26/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FOUNDATION FOR
ELDERCARE, et al., ;
Plaintiffs : CIVIL ACTION
v.
No. 20-2190
ROCCO J. CRESCENZO,
Defendant
ORDER
AND NOW, this 25th day of F ebruary, 2021, upon consideration of the Complaint (Doc.

No. 1), Defendant’s Motion to Dismiss (Doc. No. 12), and Plaintiffs’ Response in Opposition to
the Motion to Dismiss (Doc. No. 16), it is ORDERED that:

1. Defendant’s Motion (Doc. No. 12) is GRANTED WITHOUT PREJUDICE.

2. Plaintiffs are GRANTED leave to file an amended complaint within 21 days of entry of

this Order.

BY THRCOURT:

GENE E.K. PRATTER
UNITED STATES DISTRICT JUDGE
